Citation Nr: 0502732	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to August 
1949.  He died in April 2002.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In an August 2004, the representative raised new issues 
regarding accrued benefits and clear and unmistakable error.  
As these issues are not currently certified or developed for 
appellate review, they are referred to the RO for appropriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

The veteran's death certificate indicates his death was the 
result of a fractured neck, which occurred after he fell 
through a hole in a camp floor.  The appellant contends that 
the fall was caused by a weakened left leg related to his 
service-connected post phlebitic syndrome of the left lower 
extremity with residuals of varicose veins, postoperative 
status.

After reviewing the record the Board finds that there is very 
little evidence related to the injury, since the veteran was 
alone when the incident occurred.  In order to obtain a 
clearer picture of the incident leading to his death, the RO 
should try to determine if there are any police or ambulance 
reports associated with the accident.  

In addition, an opinion is necessary to determine whether the 
service-connected left leg disorder is related to the 
veteran's death.  A physician from the Aroostook County VA 
Outpatient Clinic who had treated the veteran offered a 
statement in March 2003 to the effect that the service-
connected disorder caused leg weakness and that it was 
entirely "conceivable" (sic) that his death was 
attributable to his leg disorder.  Although the opinion 
favors the appellant's contention, it was not stated with the 
degree of probability required to raise a reasonable doubt.  
As such, the Board believes that a new opinion should be 
secured after attempting to secure any other available 
pertinent evidence.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the appellant and 
determine if there are any documents such 
as police or ambulance reports related to 
the veteran's fatal injury.  If so, the 
RO should assist the appellant in 
obtaining those records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The appellant and 
her representative must be notified of 
unsuccessful efforts in this regard.

2.  Upon completion of the requested 
development, the veteran's claims file 
should be forwarded to a VA physician for 
review.  After reviewing all pertinent 
evidence, the physician should opine 
whether it is at least as likely as not 
that the veteran's service-connected left 
leg disorder caused the fall and the 
resulting injury that caused his death.  
The physician should set forth in detail 
all findings that provide the basis for 
any opinion offered.  The examiner must 
specifically comment upon the March 2003 
opinion of Dr. Shaw.  If the reviewing 
physician concludes that an opinion 
cannot be offered without resorting to 
speculation then he or she should state 
so in the report.  

3.  The RO should review the medical 
report to ensure complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
reconsider the claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



